QUARTERLY REPORT PURSUANT TO SECTIONS 13 OR 15(D) U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-50758 VISTULA COMMUNICATIONS SERVICES, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-0734966 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Suite801, 405 Park Avenue New York, New York 10022 (Address of principal executive offices and zip code) (212) 317-8900 (Issuer’s telephone number) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.
